department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l date number release date tege eoeg et2 posts-143613-01 uil memorandum for from jerry e holmes chief employment_tax branch cc tege eoeg et2 subject third-party payor situation legend state x state y year year year year dollar_figurex you have requested guidance on whether a formal field_service_advice memorandum fsa is advisable given the following scenario you believe that the facts and law are straightforward and that an fsa is not needed for the reasons set forth below we concur facts the facts are essentially as follows a state x construction company agreed to provide financing to enable company employees to start a construction company in state y the state y company formally incorporated in state y there was no formal written_agreement between the two companies the state x company agreed to pay the expenses of the state y company in an informal reimbursement arrangement that was not reduced to writing the state y company sent funds to the state x company when it received revenue the state x company paid the wages to the state y company employees out of the state x company’s payroll bank account using state x company’s checks the state x company withheld employment_taxes and reported the wages and taxes of the state y employees on the state x company’ sec_941 returns this arrangement continued from the beginning of the state y company’s operations in year until october of year besides payroll the state x company paid other expenses of the state y company the state y company did not designate or provide any accounting classifications for the payments sent to state x company the state x company included the state y company’s expenses and reimbursements it received from the state y company on the state x company’s form_1120 income_tax returns sometime in year the state y company started experiencing cashflow problems the state y company was not able to cover its expenses including the payroll_taxes for its employees the state x company continued to pay the state y employees their net pay for the first three quarters of year and reported the wages and taxes on it sec_941 returns even though state x company did not withhold and deposit the appropriate amounts the state x company stopped handling the payroll of the state y company in october of year when the state y company declined to assign its company’s contract proceeds to the state x company by october of year the state x company had failed to pay dollar_figure in payroll_taxes on state y company’s employees in early year the state x company issued the state y company’s employees forms w-2 showing the wages paid and taxes that should have been withheld for the first three quarters of year and filed copies with the social_security administration in june of year the state x company filed a form 941c reducing the_amount_of_wages reported and paid_by the state x company for the first three quarters of year by the_amount_of_wages and the employment_taxes attributable to the state y company’s employees during that period the state x company also filed forms w-2c with the social_security administration showing dollar_figure for wages and withholding taxes for year on the state y company’s employees no assessment has been made for the state y company’s payroll_taxes after october of year the time that the state x company stopped paying the state y company’s employees the state y company is out of business the regional accounting firm representing the state x company disputes owing any amount of payroll_taxes on state y company’s employees they claim that the state x company only functioned as a payroll agent they also requested a formal field_service_advice memorandum law and analysis sec_3401 of the code provides that the term employer means the person for whom an individual performs or performed any service of whatever nature as the employee of such person except that if the person for whom the individual performs or performed the services does not have control of the payment of the wages for such services the term employer except for purposes of subsection a means the person having control of the payment of such wages neither the federal_insurance_contributions_act fica nor the federal_unemployment_tax_act futa contain a definition of employer similar to the definition contained in sec_3401 of the code relating to income_tax_withholding however 419_us_43 holds that a person who is an employer under sec_3401 of the code is also an employer for purposes of fica employee tax withholding under sec_3102 thus under otte if the common_law employer does not have control of the payment of wages the person in control of the payment of wages is an employer with respect to liability for the fica employee tax the otte decision has been interpreted to provide that the person having control of the wages is also an employer for purposes of sec_3111 of the code the employer portion of fica tax and sec_3301 futa_tax in re armadillo corp 410_fsupp_407 d colo aff’d 561_f2d_1382 10th cir the supreme court’s opinion in otte and sec_3401 of the code stand for the proposition that responsibility for withholding employment_taxes is directed toward the person who pays the workers and not the person who has control_over the workers’ duties the reasoning is to place responsibility for withholding employment_taxes on the individual responsible for making the payments the issue in this case is whether the state x company had control_over the payment of the state y company’s employees’ wages the state x company paid the wages out of its own funds using its own checks and issued the appropriate forms w-2 the state x company knew exactly the_amount_of_wages and payroll_taxes that needed to be withheld and deposited the state y company’s reimbursement plan was intermittent and inadequate as evidenced by the dollar_figure shortfall in payroll_taxes the state x company may allege that it was only functioning as the payroll agent for the state y company this would negate the control_over the wage issue but the state x company will have difficulty establishing that it was only performing a ministerial function on behalf of the state y company the state x company must establish that even though they issued paychecks directly to the state y company’s employees the state y company nevertheless had control_over the funds that were the source of the payments to the employees due to the reimbursement pattern and financial history and relationship between the state y company and the state x company it will be difficult to establish that the state x company did not control the payment of the wages a review of the cases involving third party payors reveals that the government faces very little litigation risk should the case go to trial congress enacted sec_3401 to ensure that the payroll_taxes would be paid in this type of situation see 109_f3d_989 mobile med support services inc v u s u s dist lexis alexander drilling v u s u s dist lexis and general motors corporation v u s u s dist lexis the firm representing the taxpayer also claimed that otte was only applicable to the same factual situations where trustees in bankruptcy were paying employees as seen in winstead the argument that otte should be limited to factual situations involving trustees in bankruptcy has been rejected by other courts if you have any questions concerning this matter please contact at _______________________ jerry e holmes
